Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art, (WO2012060336 Figure 35), teaches a lead frame comprising: a plurality of unit structures each including a first lead portion and a second lead portion aligned in a first direction, the unit structures being grouped into a first group including a plurality of the unit structures aligned in the first direction, and a second group including a plurality of the unit structures aligned in the first direction, the second group being adjacent to the first group in a second direction perpendicular to the first direction; an outer frame surrounding the first group and the second group; a plurality of extending portions each including a first extending portion extending in the second direction and connecting the first lead portion of one of the unit structures in the first group and the first lead portion of a corresponding one of the unit structures in the second group, and a second extending portion extending in the second direction and connecting the second lead portion of one of the unit structures in the first group and the second lead portion of a corresponding one of the unit structures in the second group; and a plurality of coupling portions located between the first group and the second group, wherein at least one of the extending portions located at one of ends in the first direction is not directly connected to the outer frame, but is silent with respect to the above teachings in combination with a plurality of coupling portions located between the first group and the second group, and connecting all the first extending portions and the second extending portions located between the first group and the second group.
This combination has been found to not be anticipated or render obvious over the prior art, hence claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/10/21